The plaintiffs in error, hereinafter called the defendants, were convicted of having possession of intoxicating liquor, to wit, whisky, and were each sentenced to pay a fine of $100 and serve 30 days in the county jail. From the judgment the defendants have appealed to this court.
The petition in error, with case-made attached, was filed in this court on February 14, 1929. No brief has been filed in support of the errors assigned, nor has there been any personal appearance for the defendant or oral argument submitted in support of their assignments.
The record in this case has been carefully examined, and we find the information was sufficient to charge an offense; that the testimony is sufficient to show the defendants guilty; and that the defendants were accorded a fair and impartial trial. *Page 14 
Where no brief is filed and no personal appearance made, the court presumes that the appeal is without merit or has been abandoned. No fundamental or prejudicial errors appearing in the record, the judgment of the trial court is affirmed.